               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

ADEBISI ADIGUN,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:19-00147

BARBARA RICKARD, Warden

     Defendant.


                   MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).    Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation (“PF&R”) on September

23, 2019, in which he recommended that the district court grant

defendant’s motion to dismiss, dismiss plaintiff’s petition under

28 U.S.C. § 2241, deny plaintiff’s motion for a preliminary

injunction, and remove this matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).
          The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period.    Having reviewed the Findings and

Recommendation filed by Magistrate Judge Aboulhosn, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby GRANTS defendant’s motion to

dismiss, DISMISSES plaintiff’s petition under 28 U.S.C. § 2241;

DENIES plaintiff’s motion for a preliminary injunction, and

directs the Clerk to remove this case from the court’s active

docket.

          Additionally, the court has considered whether to grant a

certificate of appealability.    See 28 U.S.C. § 2253(c).    A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).    The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).    The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.




                                  2
       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 2nd day of January, 2020.

                                ENTER:



                                David A. Faber
                                Senior United States District Judge




                                3
